The opinion- of the court was delivered by
Lowrie, C. J.
— This company desires to be incorporated, and have presented for our approval their articles of association. They do not tell us under which law they desire to be incorporated; but we presume it is under the Act of 21st April 1854, and if it is, the articles of association ought to set out that the parties are possessed of mineral lands, and give a description of them; and we ought to have evidence of the truth of such allegations; for it is the oivners of mineral lands that are to be incorporated, and not those who may desire to speculate in them.
But, so far as we can discover, this court has nothing to do with allowing of charters in this special kind of cases, and if we have, *152we desire the parties interested to show us the law for it. As at present advised, we must refuse to approve the charter presented.